[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             MARCH 23, 2012
                            No. 11-10996
                                                               JOHN LEY
                        Non-Argument Calendar
                                                                CLERK
                      ________________________

                        Docket No. A088-295-245


ADAN LOPEZ RODRIGUEZ,

                                                                   Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.
                      ________________________

                Petition for Review of a Decision of the
                    Board of Immigration Appeals
                       ________________________
                             (March 23, 2012)


Before EDMONDSON, HULL and PRYOR, Circuit Judges.


PER CURIAM:
       Adan Lopez Rodriguez, a native and citizen of Guatemala proceeding pro

se, petitions for review of the order of the Board of Immigration Appeals (“BIA”)

affirming the decision of the Immigration Judge (“IJ”). The IJ’s decision denied

withholding of removal.* No reversible error has been shown; we dismiss the

petition in part and deny it in part.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. And we review fact

determinations under the “highly deferential substantial evidence test” whereby

we “must affirm the BIA’s decision if it is ‘supported by reasonable, substantial,

and probative evidence on the record considered as a whole.’” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We “view the

record evidence in the light most favorable to the [BIA’s] decision and draw all


  *
    Rodriguez raises no challenge to the portions of the IJ’s and the BIA’s decisions denying relief
under the Convention Against Torture; so that issue is abandoned. See Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). And to the extent that Rodriguez challenges the
denial of asylum, we lack jurisdiction because the IJ and the BIA concluded that the asylum
application was time-barred. See Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir.
2005) (explaining that we lack jurisdiction, under 8 U.S.C. § 1158(a)(3), to review an IJ’s
untimeliness ruling). So, we dismiss the petition for review on asylum.

                                                 2
reasonable inferences in favor of that decision”; and we may reverse the BIA’s

fact determination “only when the record compels a reversal.” Id. at 1027.

      To establish eligibility for withholding of removal, an alien must show “that

his life or freedom would be threatened on account of” a protected ground,

including race or membership in a particular social group. Delgado v. U.S. Att’y

Gen., 487 F.3d 855, 860-61 (11th Cir. 2007). The alien must demonstrate that one

of the protected grounds “was or will be at least one central reason for persecuting

the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i).

      An alien seeking withholding of removal “bears the burden of

demonstrating that he more-likely-than-not would be persecuted or tortured upon

his return to the country in question.” Delgado, 487 F.3d at 861. The alien may

satisfy this burden by establishing either (1) past persecution on account of a

protected ground, or (2) a future threat to his life or freedom on a protected ground

if returned. Id.

      Rodriguez -- who is of Mayan descent -- sought relief based on his race and

his membership in a particular social group. He alleged that, when he was 11

years old, guerillas attempted to recruit him. When he refused, the guerillas beat

him on his head and his stomach and threatened to harm his family. Although the

guerillas never mentioned Rodriguez’s Mayan heritage during the incident,

                                          3
Rodriguez believed that they beat him because he was Mayan. Rodriguez did not

require medical attention as a result of the beating nor did he report the incident to

the police. Although he did not encounter the guerrillas again, Rodriguez left

Guatemala for the United States about a month later.

      The BIA denied relief, concluding that Rodriguez had failed to demonstrate

either past persecution on account of a protected ground or a clear probability of

future persecution on account of a protected ground. After review, we conclude

that substantial evidence supports the BIA’s conclusion; and we are not compelled

to reverse the BIA’s decision.

      First, we agree that Rodriguez failed to demonstrate past persecution on

account of a protected ground. Nothing evidences that the guerrillas targeted

Rodriguez on account of his Mayan ethnicity. Instead, Rodriguez indicates that he

was beaten in retaliation for refusing to join the guerilla organization; and such

retaliation does not constitute persecution on account of a protected ground. See

INS v. Elias-Zacarias, 112 S.Ct. 812, 816 (1992). Moreover, the mistreatment that

Rodriguez described -- an isolated beating that did not require medical attention --

does not rise to the level of persecution. See Djonda v. U.S. Att’y Gen., 514 F.3d

1168, 1174 (11th Cir. 2008) (concluding that a minor beating does not constitute

persecution); Sepulveda, 401 F.3d at 1231 (stating that “‘persecution’ is an

                                          4
‘extreme concept,’ requiring ‘more than a few isolated incidents of verbal

harassment or intimidation,’ and that ‘[m]ere harassment does not amount to

persecution.’”).

      Rodriguez also failed to demonstrate that he more likely than not will be

persecuted if he returns to Guatemala. First, Rodriguez testified that his mother

and his four adult brothers still live unharmed in the region of Guatemala where he

was beaten. Such evidence is “persuasive authority that an alien did not establish

a well-founded fear” of persecution and, thus, that he did not satisfy the more

stringent “more-likely-than-not” standard required for withholding of removal.

See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (addressing the

less stringent standard for asylum relief). In addition, although the Country

Reports on Guatemala state that Mayans are often discriminated against, nothing

indicates that the discrimination rises to the level of persecution. And to the

extent that Rodriguez fears general violence or retaliation from former guerillas,

that fear alone does not constitute evidence of persecution based on a protected

ground. See id. at 1258 (stating that “evidence that either is consistent with acts of

private violence or the petitioner’s failure to cooperate with guerillas, or that

merely shows that a person has been the victim of criminal activity, does not

constitute evidence of persecution based on a statutorily protected ground”).

                                           5
      Because Rodriguez has not shown that he suffered persecution on account

of a protected ground or that he more likely than not will be persecuted if he

returns to Guatemala, he is ineligible for withholding of removal; and we affirm

the BIA’s decision.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         6